Citation Nr: 1800612	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981. He died in May 2012.

This appeal arose to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant presented testimony before the undersigned Veterans Law Judge (VLJ) in an April 2017 hearing. A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's cause of death was a cardiovascular accident, caused by complications of an above the knee amputation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to Dependency and Indemnity Compensation (DIC). 38 U.S.C.A. § 1310. In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R.§ 3.312 (b).

Furthermore, according to 38 C.F.R. § 3.310(c), ischemic heart disease or other cardiovascular disease which develops in a Veteran who has a service-connected amputation of one lower extremity at or above the knee or service-connected amputations of both lower extremities at or above the ankles, shall be held to be the proximate result of the service-connected amputation or amputations. 38 C.F.R. § 3.310(c).

The VA Adjudication Procedure Manual, M21-1MR, provides that service connection should be granted on a secondary basis for ischemic heart disease, or
other cardiovascular disease, including hypertension, that develops subsequent to the service-connected amputation of one lower extremity at or above the knee, or service-connected amputations of both lower extremities at or above the ankles.  M21-1MR, Part III, Subpart iv, Chapter 4, Section E, Paragraph 20-j.

In this case, the Veteran died as a result of an ischemic cerebrovascular accident in May 2012. Prior to his death, in December 2011, the Veteran underwent a revision to his service-connected, previously amputated knee due to uncontrolled bleeding; the revision resulted in a service-connected above the knee amputation. The agency guidance states that if a veteran develops any ischemic or cardiovascular disease following an above the knee amputation, such condition will be service-connected secondary to the amputation. Accordingly, it follows that death caused by an ischemic cerebrovascular accident should also be secondarily service-connected. Accordingly, the Board finds that the Veteran's ischemic cerebrovascular accident was caused by complications of his service-connected above the knee amputation. Service connection for cause of death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


